DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
2.    Applicant’s election without traverse of Invention I, claims 1-8, in the reply filed on 1/4/2022 is acknowledged.  Claims 9-15 are withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Defazio (US 2017/0329953 A1) in view of Kim (US 2015/0124367 A1).

Instant Claim 1: An electronic device  (“FIG. 2 is a high-level diagram of the layered components of a force sensing touch surface 120 of the mobile electronic device 100, according to an example.” (Defazio, paragraph 41))

a pressure sensor  (“The layers of the touch surface 120 (fig 2) include, from the outermost layer to the innermost layer: the cover glass 211, the touch sensor array 212, an LCD (liquid crystal display) screen 213, a force sensor array 214, and a haptic actuator 215.” (Defazio, paragraph 41)  The force sensor array 214 of Defazio corresponds to the pressure sensor of the claim.)

a touch screen display  (The liquid crystal display screen 213 (fig 2) of Defazio corresponds to the touch screen display of the claim.)

a cover glass disposed over the touch screen display;  (Referring to fig 2 of Defazio, cover glass 211 is located above liquid crystal display screen 213.)

a touch sensor disposed between the cover glass and the touch screen display and configured to detect whether an external object present outside the electronic device makes contact with the cover glass;  (“The tactile pressure applied by the user is detected by the touch sensor array 212 (fig 2) beneath the cover glass 211.” (Defazio, paragraph 41)  Referring to fig 2 of Defazio, touch sensor array 212 is located between cover glass 211 and liquid crystal display screen 213.)

and a fingerprint sensor configured to detect a fingerprint of the external object.  (“For example, the touch surface can incorporate a fingerprint sensor.” (Defazio, paragraph 45))

Defazio does not explicitly teach the following limitations of this claim:

a printed circuit board; a bracket disposed over the printed circuit board; a pressure sensor electrically coupled to the printed circuit board and disposed in a partial area of the bracket; a touch screen display electrically coupled to the printed circuit board and disposed over the bracket;

In the same field of endeavor, however, Kim does explicitly disclose a printed circuit board and a bracket for an electronic device.

a printed circuit board; a bracket disposed over the printed circuit board;  (“The bracket 510 (fig 5) can be a frame capable of fixing or supporting a plurality of electronic components (e.g., the touch screen 401 (fig 4), the speaker 402, the at least one sensor 403, the camera 404, the at least one key 405, the external port 406, the microphone 407, or the jack 408). The bracket 510 mounts the electronic components including a Printed Circuit Board (PCB).” (Kim, paragraph 95)  A bracket is a common mechanical item used in electronic devices, and would be obvious to use in the electronic device 100 of Defazio.  A printed circuit board is also commonly used in electronic devices.  The positioning of the bracket 510 relative to the printed circuit board is a matter of design choice: section 2144.04 of the MPEP, under the heading Rearrangement of Parts, states that in the case of In re Kuhle the courts ruled that “the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice”.)

a pressure sensor electrically coupled to the printed circuit board and disposed in a partial area of the bracket;  (When the printed circuit board of Kim is incorporated into the electronic device 100 of Defazio, the force sensor array 214 of Defazio is obviously electrically coupled to the printed circuit board.
In addition, regardless of the positioning of the force sensor array 214 relative to the bracket 510 of Kim, the force sensor array 214 can be said to be disposed in a partial area of the bracket.)

a touch screen display electrically coupled to the printed circuit board and disposed over the bracket;  (When the printed circuit board of Kim is incorporated into the electronic device 100 of Defazio, the liquid crystal display screen 213 of Defazio is obviously electrically coupled to the printed circuit board.
In addition, referring to fig 5 of Kim, touch screen 401 is located above bracket 510.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the electronic device as taught by Defazio; with the electronic device as taught by Kim, which includes a printed circuit board and a bracket.  Such a combination involves incorporating known elements (Kim) into a known device in order to yield the predictable results of providing electronic functionality (printed circuit board) and mechanical support of the components (bracket).


Instant Claim 2: The electronic device of claim 1, wherein the fingerprint sensor is disposed between the cover glass and the touch sensor to detect the fingerprint of the external object,  (“For example, the touch surface can incorporate a fingerprint sensor.” (Defazio, paragraph 45)  The fingerprint sensor of Defazio would obviously be located just below the cover glass 211.)

based on a capacitance change of an area where the external object makes contact with the cover glass.  (“In a physical keyboard 130 (fig 1A), according to one example, each key in the keyboard 130 includes a key cap 216 disposed over a capacitive web 217. The capacitive web 217 senses capacitance of an object (e.g., a user's finger) that is located proximate to the top surface of the key cap 216.” (Defazio, paragraph 52)  Although Defazio does not explicitly teach capacitive sensing for the fingerprint sensor, such would be obvious since Defzio already uses capacitive touch sensing.)


Instant Claim 3: The electronic device of claim 1, wherein the fingerprint sensor is disposed below the pressure sensor,  (According to section 2144.04 of the MPEP, the exact positioning of the fingerprint sensor of Defazio relative to the force sensor array 214 is a matter of design choice.)

and the pressure sensor has, in a partial area, a hole having a shape corresponding to the fingerprint sensor.  (If the electronic device 100 of Defazio contains both a force sensor array 214 and a fingerprint sensor, then it would be obvious for the force sensor array 214 and fingerprint sensor to each be in a shape that accommodates the other component.)


Instant Claim 4: The electronic device of claim 3, wherein the fingerprint sensor detects the fingerprint of the external object by transmitting ultrasonic waves or light to the cover glass through the hole and receiving ultrasonic waves or light reflected from an area where the external object makes contact with the cover glass, through the hole.  (There are multiple methods for achieving fingerprint sensing.  Besides using 


Instant Claim 5: The electronic device of claim 1, wherein the fingerprint sensor includes: an insulator including a first surface facing a first direction and a second surface facing a second direction that is opposite to the first direction; one or more first electrodes arranged on the first surface in a horizontal or vertical direction; and a second electrode disposed on the second surface.  (Insulators and electrodes are common electronic components used in electronic devices.)


Instant Claim 6: The electronic device of claim 1, wherein the fingerprint sensor includes: an insulator including a first surface facing a first direction and a second surface facing a second direction that is opposite to the first direction; one or more first electrodes arranged on the first surface in a horizontal direction; and one or more second electrodes arranged on the second surface in a vertical direction.  (Insulators and electrodes are common electronic components used in electronic devices.)



Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Defazio, in view of Kim, and further in view of Corder (US 2014/0260690 A1).

Instant Claim 7: The electronic device of claim 1, wherein the pressure sensor includes: a first electrode; a dielectric disposed below the first electrode; and a second electrode disposed below the dielectric, and wherein the pressure sensor detects intensity of pressure applied to the cover glass, based on a capacitance change between the first electrode and the second electrode.  (Defazio, in view of Kim, teaches the electronic device containing the pressure sensor in accordance with claim 1, but does not explicitly disclose the elements comprising the pressure sensor.  However, in a related field of endeavor, Corder teaches the details of a pressure sensor to be used for electronics: “System, apparatus and method for capacitive sensing, where a sensor includes an upper and lower housing, each respectively equipped with upper and lower pressure ports. … The insulating material may be an insulator or a dielectric material, where a sensing electrode is positioned such that the sensing electrode extends laterally across at least a portion of the insulating material, and is separated from the insulating material by a predetermined distance to form an air gap.” (Corder, abstract)  Therefore, electrodes, dielectrics, and capacitance changes are well known instruments used to implement pressure sensors.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the electronic device containing a pressure sensor as taught by Defazio, in view of Kim; with the pressure sensor as taught by Corder, which includes electrodes, dielectrics, and capacitance changes.  Such a combination involves substituting the generic pressure sensor of Defazio in favor of the more detailed pressure sensor of Corder in order to yield the predictable results of providing an effective pressure sensor for an electronic device.


Instant Claim 8: The electronic device of claim 7, wherein the dielectric is an air gap between the first electrode and the second electrode, and wherein the second electrode is the bracket.  (“The insulating material may be an insulator or a dielectric material, where a sensing electrode is positioned such that the sensing electrode extends laterally across at least a portion of the insulating material, and is separated from the insulating material by a predetermined distance to form an air gap.” (Corder, abstract))



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Yaron Cohen/Examiner, Art Unit 2626